Citation Nr: 1229180	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-19 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include scoliosis and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for a low back disability as new and material evidence had not been submitted.

In January and December 2011, the Veteran testified at hearings before a Decision Review Officer (DRO) and before the undersigned, respectively, at the RO and transcripts of those hearings have been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As the Board is granting the claim of service connection for a low back disability, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a low back disability was denied in a December 2004 Board decision, as the disability did not have its onset in service or in the year immediately following service and was not otherwise related to a disease or injury in service.  

2.  The Veteran's claim of service connection for a low back disability was again denied in a November 2007 rating decision as new and material evidence had not been submitted; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

3.  Evidence received since the November 2007 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial. 

4.  The Veteran had symptoms of a low back disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current low back disability and the in-service symptoms.


CONCLUSIONS OF LAW

1.  The Board's December 2004 decision and the RO's November 2007 decision denying the claim of service connection for a low back disability are final.  38 U.S.C.A. §§ 7104(b), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.1100(a), 20.1103 (2011).

2.  The evidence received since the November 2007 decision is new and material and sufficient to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the Board's favorable decision in reopening the claim of service connection for a low back disability and as the Board is granting the underlying claim, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final and a claim denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Board denied the Veteran's claim of service connection for a low back disability in a December 2004 decision, on the basis that there was no evidence that the disability had its onset in service or in the year immediately following service or that it was otherwise related to a disease or injury in service.  The Board's decision was final when issued.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100(a).

The Veteran attempted to reopen his claim of service connection for a low back disability in June 2007 and the RO denied his petition in the November 2007 decision as new and material evidence had not been submitted.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  The November 2007 decision, therefore, became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Therefore, the Board will review the evidence submitted since the November 2007 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the November 2007 denial includes an April 2009 examination report from Sandy Bidner, M.D. which includes an opinion that the Veteran's low back disability had its onset in service, and the Veteran's testimony during the January and December 2011 hearings as to a continuity of low back symptomatology since service.   

The additional evidence pertains to an element of the claim that was previously found to be lacking, namely evidence of a relationship between the Veteran's current low back disability and service.  Further, the evidence raises a reasonable possibility of substantiating the claim by showing that the current low back disability had its onset in service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).

The evidence is, therefore, new and material, and the claim of service connection for a low back disability is reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having various low back disabilities.  For example, Dr. Bidner's April 2009 examination report and a January 2011 VA pain management note indicate diagnoses of thoracolumbar scoliosis and chronic low back pain secondary to degenerative disc disease and facet degenerative joint disease.  Thus, a current low back disability has been demonstrated.

There is also evidence of in-service symptoms of a low back disability and of a continuity of symptomatology linking those symptoms to the current low back disability.

Although the Veteran has on occasion reported that he had been diagnosed as having scoliosis prior to service, he is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at examination for entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  There is no other evidence of a pre-existing low back disability and the Veteran's October 1973 entrance examination was normal other than for a scar.  Therefore, he is presumed sound.  38 U.S.C.A. § 1111.  Further, the evidence is not clear and unmistakable that a low back disability pre-existed service and was not aggravated in service.

During the January and December 2011 hearings, the Veteran reported that he began to experience back pain in service following an injury during basic training and that he continued to experience back problems throughout service.  Service treatment records confirm that he was treated in November 1974 and January 1975 for chronic low back pain.  Examinations revealed tenderness to the lumbar paravertebral area and there was X-ray evidence of marked scoliosis.  The Veteran was diagnosed as having scoliosis and was given a physical profile due to the disability.  His November 1974 separation examination also included a diagnosis of lumbar scoliosis; and he reported a history of recurrent back pain due to lumbar scoliosis on a November 1974 report of medical history for purposes of separation from service.  

The Veteran filed a claim of service connection for a back disability (VA Form 21-526), including scoliosis, in July 1996.  He was afforded a VA examination in March 1997, during which time he reported that he had undergone a lumbar laminectomy in 1990 for herniated nucleus pulposus with radiculopathy down the left leg.  X-rays revealed thoracolumbar dextroscoliosis and narrowing of the L5 disc space.  He was diagnosed as having questionable scoliosis of the lumbar spine.

The physician who conducted the March 1997 VA examination opined that the scoliosis was not caused by service and that the subsequent lumbar laminectomy had nothing to do with the scoliosis.  No further explanation or reasoning for this opinion was provided.

VA treatment records dated from October 1995 to October 2008 include reports by the Veteran of chronic radiating low back pain, back stiffness, and lower extremity numbness and weakness.  Examinations revealed low back muscle tenderness, limitation of spinal motion, and lower extremity weakness.  Diagnoses of degenerative joint disease of the spine, severe lumbar scoliosis, and a back strain were provided.

The April 2009 examination report from Dr. Bidner reflects that the Veteran reported a 20 year history of increasing low back pain in the lumbar region.  Examination revealed mild to moderate thoracolumbar scoliosis and decreased thoracolumbar spinal mobility.  An MRI of the lumbar spine revealed multilevel degenerative lumbar disc disease at L4-L5 and L5-S1.  The Veteran was diagnosed as having thoracolumbar scoliosis.

Dr. Bidner essentially opined that the Veteran's current low back disability had its onset in service.  She explained that his service treatment records and post-service VA treatment records appeared to support the findings of damage of the approximate age, which agreed with the Veteran's claim of thoracolumbar scoliosis with subsequent degenerative lumbar disc disease while on active duty.  This disability, which occurred while the Veteran was on active duty, was to be considered a portion of his present disability.  No further explanation or reasoning was provided.

VA treatment records dated from October 2010 to January 2011 indicate that the Veteran continued to report chronic low back and lower extremity pain.  Examinations revealed limited active range of motion of the thoracolumbar spine and muscle tenderness.  Diagnoses of degeneration of the intervertebral disc and chronic low back pain secondary to degenerative disc disease and facet degenerative joint disease were provided.

During the January and December 2011 hearings, the Veteran reported that after injuring his back in basic training he continued to experience back problems that had continued to the present.  He sought private treatment for a back disability within months after his separation from service.  He had not injured his back at any time following service.

In sum, there is evidence of a current low back disability (including scoliosis) and in-service back problems (also including scoliosis).  Also, the Veteran has reported a continuity of low back symptomatology in the years since service.  He is competent to report symptoms of a low back disability, such as pain, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Although he has provided some varying statements as to the length of time that he has experienced back pain following service, the fact remains that he was diagnosed as having lumbar scoliosis in service and that he continues to experience that disability.   

The contemporaneous record, including the Veteran's service treatment records and post-service medical records, supports the Veteran's reports of ongoing low back symptoms after service associated with scoliosis.  Thus, his reports are also deemed to be credible and his reports of a continuity of symptomatology are conceded.  

The March 1997 opinion that the Veteran's scoliosis was not related to service is of little probative weight because it is not accompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although Dr. Bidner's April 2009 opinion is also of limited probative value because it is not accompanied by a specific rationale, it at least supports the conclusion that the Veteran's current low back disability is related to service.

As there is evidence of in-service symptoms of a low back disability, a current low back disability, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

As new and material evidence has been received, the claim of service connection for a low back disability is reopened, and the appeal is granted.

Entitlement to service connection for a low back disability is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


